DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
1.	The information disclosure statement (IDS) submitted on 05/20/2019 has been considered by the examiner.

Claim Objections
2.	Claim 13 is objected to because of the following informalities:  
	Claim 13 recites a limitation “The method of claim 11, wherein: the OCT scanner and remote computer system are co-located at a primary care facility of the patient; and transmitting the determinations comprises transmitting by the host computer system transmits to the remote computer system within 30 minutes of the OCT scanner capturing the scan image data of the patient’s retina”. Claim 13 appears to have a typographical error, where transmitting occurs multiple times.  It appears that the word “transmits” should be deleted. Appropriate correction is required.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Looking at claim 1 and specification, it seems the limitation should be something like “preprocessing the training data including a principal component analysis (PCA) of the labeled OCT scan image training data prior to training the classification modules”, and is considered here as such for examination purposes. All other claims depending on claim 11 stand rejected at least by dependency on claim 11.


Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date 

7.	Claim 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al., U.S. Patent Publication No. 2012/0184845 A1, and further in view of Solanki et al., U.S. Patent No. 2015/0110348 A1.
	Regarding claim 11, claim 11 recites a method comprising: “pre-processing, by a host computer system, labeled OCT scan image training data, wherein the pre-processing comprises prior a principal component analysis (PCA) of the labeled OCT scan image training data”.  Ishikawa teaches a host computer system obtaining labeled OCT scan image training data (para 0033 – “Stand-alone systems capable of performing the processing and analysis discussed herein based on images obtained separately; paras 0038-0039, 0044, 0052, 0065, 0073, 0113 - one or more classifiers (e g., SVMs, etc.) that can be trained based on reference data; training discriminative classifiers based on a large expert labeled dataset). Ishikawa teaches training the classifiers (classification modules) using training data (para 0039) but does not explicitly teach preprocessing the training data including a principal component analysis (PCA) of the labeled OCT scan image training data prior to training the classification modules. However, examiner here asserts performing PCA on image data before/prior to training classification modules (classifiers) is very well known, and is taught by Solanki. Solanki teaches “the image analysis engine automatically processes the images and extracts novel quality descriptors…..These descriptors are then subjected to principal component analysis (PCA) for dimensionality reduction. They can then be used to train a support vector machine (SVM) classifier…” (para [0411]). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to perform PCA on image/training data before training the classifier as taught by Solanki in the invention of Ishikawa. A person having ordinary skill in the art would have been motivated before the effective filing date of the claimed invention to perform PCA on image/training data before training the classifier as taught by Solanki in the invention 
The combined invention of Ishikawa and Solanki discloses “after pre-processing the labeled OCT scan image training data, training, by the host computer system, a plurality of classification modules of the host computer system, wherein the plurality of classification modules are trained with the pre-processed labeled OCT scan image training data” (see Ishikawa - paras 0038-0040, 0058 – one or more classifiers are trained such that each classify between categories associated with an ocular pathology (e.g., ME, MH, AMD, etc); see Solanki – para 0411, 0332 – training a classifier, paras 0105 -106 – classifiers are each trained for classifying specific diseases including retinal diseases such as diabetic retinopathy, macular degeneration, glaucoma, etc.), and wherein the plurality of classification modules comprises: 
a first classification module that, when executed by the host computer system, determines a likelihood that a patient has ARMD (see Ishikawa – as cited before paras 0038-0040, 0058 – AMD – age related macular degeneration (ARMD); ; 
a second classification module that, when executed by the host computer system, determines a likelihood that the patient has glaucoma (see Solanki – para 0411, 0332 – training a classifier, paras 0105 -106 – classifiers are each trained for classifying specific diseases including retinal diseases such as diabetic retinopathy, macular degeneration, glaucoma, etc); and 
a third classification module that, when executed by the host computer system, determines a likelihood that the patient has diabetic retinopathy (see Solanki – para 0411, 0332 – training a classifier, paras 0105 -106 – classifiers are each trained for classifying specific diseases including retinal diseases such as diabetic retinopathy, macular degeneration, glaucoma, etc); 

Another reason a person having ordinary skill in the art would have been motivated before the effective filing date of the claimed invention to use/combine the teachings of Solanki in/with the invention of Ishikawa, because both references belong to the same field of endeavor, and both references provide the machine learning based analysis of retinal images and Solanki’s teachings of screening ophthalmic conditions such as diabetic retinopathy and glaucoma, when used in Ishikawa, would extend the scope of Ishikawa’s diagnosis of retinal diseases, to lot more retinal diseases, which Ishikawa does not explicitly talk about.

capturing, by an OCT scanner, patient scan image data of a retina of a patient, wherein the patient scan image data comprises 3-dimensional image data of the patient’s retina (see Ishikawa - abstract – Systems and methods of analyzing an optical coherence tomography image of a retina; para 0033 – system 100 can include an optical coherence tomography (OCT) system capable of obtaining or capturing OCT images; para 0034 – Fig. 2 shows an example 3-dimensional OCT macular scan image 202; further see paras 0035-0047 – each slice of the 3-D OCT image; see Solanki – figure 1 – element 19001 – capturing a multidimensional retinal image using OCT); 
receiving, by the host computer system, the patient scan image data captured by the OCT scanner (see Ishikawa - para 0033 – “Stand-alone systems capable of performing the processing and analysis discussed herein based on images obtained separately”, figures 17 and 18, paras 0126; see Solanki – figure 1 – element 19014 or 19004); 
determining, by the host computer system, by execution of the first classification module, a likelihood that the patient has ARMD; determining, by the host computer system, by execution of the second classification module, a likelihood that the patient has glaucoma; determining, by the host computer system, by execution of the third classification module, a likelihood that the patient has 
transmitting, by the host computer system, the determinations of the first, second and classification modules to a remote computer system (see Ishikawa – see figures 17 and 18 and paras 0126-0133; see Solanki – figure 1 – element 19106 and/or element 19001; paras 0435-0438; 0465).

Regarding claim 13, the combined invention of Ishikawa and Solanki discloses “The method of claim 11, wherein: the OCT scanner and remote computer system are co-located at a primary care facility of the patient; and transmitting the determinations comprises transmitting by the host computer system to the remote computer system within 30 minutes of the OCT scanner capturing the scan image data of the patient’s retina” (see Solanki – figure 44 and paras 0449-0450; para 0450 – the imaging setup can communicate with the cloud, as indicated by dotted lines in Fig 44. The images can be pushed to the cloud following acquisition. The diagnostic results are then obtained from the cloud, typically within minutes, enabling the clinicians or ophthalmologists to discuss the results with the patients during their imaging visit. It also enables seamless re-imaging in cases where conclusive results could not be obtained using the initial images – where considering cloud as host system. “Within minutes” as highlighted in prior art provides an overlapping range that covers the range that falls under 30 minutes as claimed in the claim).


s 1-10 are allowed.
	The following is an examiner’s statement of reasons of allowance:
		The prior arts of record as cited (e.g. Ishikawa and Solanki) when considered alone or in combination do not teach “each of the first, second and third modules comprises an ensemble of machine learning algorithms for making their classifications” as recited in claim 1. Therefore claim 1 is allowed. All other claims depending on claim 1 are allowable at least by dependency on claim 1.

9. 	The closest prior arts as cited do not teach the subject matter as recited in claims 12 and 14-19 and would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, after 35 USC 112 rejection issues have been resolved.
	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Manav Seth whose telephone number is (571) 272-7456.  The examiner can normally be reached on Monday to Friday from 8:30 am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sumati Lefkowitz, can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 


/MANAV SETH/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        April 20, 2021